Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2021 and 29 April 2021 have been considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
	Regarding claim 4, the extra comma in line 2 should be removed.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tiefenthaler et al. (US 4,815,843; hereinafter ‘Tiefenthaler’).

Regarding claim 1, Tiefenthaler discloses a device comprising: 
a grating coupler (at least 4, at least figs. 1-8) with a grating constant; 
at least two light sources (producing beam 7, see at least column 6, lines 21-44 and as disclosed in at least column 11, lines 15-20); and 
a planar waveguide (at least 1 and 2, figs. 1-8), 
wherein the grating coupler (4), the at least two light sources and the waveguide are configured to couple light with at least two different wavelengths λ1 , λ2 into the waveguide (as seen in at least fig. 2, as disclosed in at least column 11, lines 15-20),
wherein the waveguide (1, 2) has a waveguiding layer (1) disposed adjacent to a substrate layer (2) and a cover layer (not labelled, but at least air surrounding layers 1 and 2 and Tiefenthaler discloses a possible layer deposited on surfaces of waveguiding layer 1 as disclosed in at least column 5, lines 36-52), the waveguiding layer (1) having a thickness d and effective refractive indices of N(λk, jk) (as disclosed in at least column 2, lines 40-52), wherein λk is one of the wavelengths of the coupled light and jk is an order of a waveguide mode (as disclosed in at least column 2, lines 40-52), wherein the coupled light of the wavelength k has a coupling angle k into the waveguide (as seen in at least fig. 2), and wherein an amount of difference between the coupling angles of different ones of the at least two light sources is a divergence angle ∆α (as seen in at least fig. 2),  
wherein the thickness d and the effective refractive indices of N(λk, jk) of the waveguiding layer are such that guiding of waveguide modes of the order jk > 0 is possible for at least one of the at least two different wavelengths of the coupled light (since there are two different modes, see the above quote from column 5, lines 36-52, at least one of them is not the basic mode), and 
wherein the waveguiding layer is arranged to couple the light having the at least two different wavelengths via the grating coupler under a divergence angle of ∆α<6° (since the two wavelengths are coming from the same light source, the divergence angle would be 0 degrees).

Regarding claim 2, Tiefenthaler discloses the divergence angle ∆α is less than 3˚ (again, as the two wavelengths are emitted from the same light source the divergence angle will be less than 3 degrees).

Regarding claims 3 and 4, Tiefenthaler discloses the claimed invention as indicated above. Tiefenthaler further discloses at least one wavelength of a very specific 633nm (see at least column 6, lines 45-64) which meets the limitation “one of the at least two light sources have a wavelength in a range of 600 nm-1000 nm”. Tiefenthaler further discloses the light source emitting two wavelengths (see at least column 11, lines 15-20).
However, Tiefenthaler does not specifically disclose what the specific second wavelength would be.

One would have been motivated to do so to keep the second light within the visible spectrum to help achieve Tiefenthaler’s intentions.

Regarding claim 7, Tiefenthaler discloses at least the irradiated light (8, at least figs. 1-8) of the wavelength λk of at least one of the light sources has a line profile along the grating coupler (as seen in at least figs. 1-8).

Regarding claim 8, Tiefenthaler discloses the claimed invention as indicated above.  
Tiefenthaler does not specifically disclose at least one component for lightbeam shaping.
Tiefenthaler further teaches the option to include at least one component for lightbeam shaping within the device (as taught in at least column 11, lines 43-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date to include at least one component of which is at least one of a cylindrical lens, a Powell lens, a rotating polygonal beam offset prism, a beam combiner, or a collimating lens.
One would have been motivated to do so to effectively form an image of the beam waist on Tiefenthaler’s grating, as suggested by Tiefenthaler.

Regarding claims 9, 10, and 12-15, the structural limitations therein are the same as those recited in claims 1-4, 7, 8, and 16, as rejected by Tiefenthaler above.

However, one skilled in the art will recognize that coupling light within Tiefenthaler’s device will comprise Applicant’s recited steps of irradiating and coupling.  Since only generic method steps and no specific method steps are claimed, the structure taught by Tiefenthaler meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct Tiefenthaler’s device with the method of claims 9, 10, and 12-15, since the method steps are obvious in light of the resultant structure.

Regarding claim 16, Applicant is respectfully reminded that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The clause in claim 16, “A method comprising using the device according to claim 1 for dark field excitation in molography and fluorescence spectroscopy” is an intended use type limitation which recites a manner of operating the apparatus, and does not structurally differentiate the claim from the prior art.  See also MPEP §2114. The Examiner notes Tiefenthaler teaches using the device for chromatography, which has a similar application as both molography and fluorescence spectroscopy.

Claims 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tiefenthaler as applied to claims 1 and 9 above, and further in view of Johnston, Jr. (US 3,724,953; hereinafter ‘Johnston’).

Regarding claim 5, Tiefenthaler discloses the claimed invention as indicated above. Tiefenthaler does not include a goniometer structure.
Johnston teaches a goniometer structure a goniometer structure which has at least one rotating mirror (at least fig. 1 shows two mirrors 16 and 22) and two lenses (at least 12 and 29, fig. 1), and a virtual pivot point (26, at least fig. 1) on the grating coupler.
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Johnston’s goniometer structure which has at least one rotating mirror and two lenses, and a virtual pivot point directed to on Tiefenthaler’s grating coupler.
One would have been motivated to do so to ensure proper alignment of the light.

Regarding claim 11, similar to claims 9, 10, and 12-15 above, Tiefenthaler, as modified by Johnston, does not specifically disclose the method for coupling; however, these steps are generic method steps
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct Tiefenthaler’s, as modified by Johnston, device wherein the light of the at least two light sources having the different wavelengths is coupled into the grating coupler by a goniometer structure having a virtual pivot point with the method of claim 11, since the method steps are obvious in light of the resultant structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing similar devices having at least a grating coupler in combination with at least two layers of a waveguide:
Kuritsyn et al. (WO 2019/090192)
DeBoer et al. (EP 2 060 904)
Gollier et al. (US 2006/0180750)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875